 

Exhibit 10.3

THE SECURITIES REPRESENTED HEREBY HAVE BEEN ISSUED WITHOUT REGISTRATION UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR UNDER ANY STATE SECURITIES LAWS, AND
MAY NOT BE SOLD, TRANSFERRED OR PLEDGED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT UNDER APPLICABLE FEDERAL AND STATE SECURITIES LAWS OR AN
OPINION OF COUNSEL REASONABLY SATISFACTORY TO BORROWER THAT THE TRANSFER IS
EXEMPT FROM REGISTRATION UNDER APPLICABLE FEDERAL AND STATE SECURITIES LAWS.

 

BULOVA TECHNOLOGIES GROUP, INC.

SECURED CONVERTIBLE PROMISSORY NOTE

 

$4,000,000

Four Million Dollars

Clearwater, Florida

 February 6, 2015

 

FOR VALUE RECEIVED, the undersigned, Bulova Technologies Group, Inc., a Florida
corporation, with an office located at 12645 49th Street North, Clearwater, FL
33762 (“Borrower ”), hereby unconditionally promises to pay to Richard
Welkowitz, an individual resident of Pennsylvania (“Purchaser ”), on or before
the Maturity Date (as defined in Section 4 hereof) or to the order of Purchaser,
at the office of Purchaser located at 120 North Pointe Boulevard, Lancaster,
Pennsylvania 17601, or such other address designated by Purchaser, in lawful
money of the United States of America and in immediately available funds, the
principal amount of Four Million Dollars ($4,000,000) (the “ Principal Amount
”), and all accrued interest thereon and the fees and expenses set forth
herein.  

 

1.              PURCHASE AGREEMENT.  This Secured Convertible Promissory Note
(the “Note”) is executed and delivered in connection with that certain Note and
Warrant Purchase Agreement, dated as of the date hereof, between Borrower and
Purchaser (as may be amended from time to time (the “Purchase Agreement”), and a
Security Agreement, dated as of the date hereof, between Borrower and Purchaser
(as may be amended from time to time, the “Security Agreement”).   Purchaser is
entitled to the benefits and subject to certain obligations under the Purchase
Agreement and may enforce the agreements of Borrower contained therein and
exercise the remedies provided thereby.  All words and phrases used herein and
not otherwise specifically defined herein shall have the respective meanings
assigned to such terms in the Purchase Agreement to the extent the same are used
or defined therein. This Note is delivered with a detachable warrant attached
hereto as Exhibit A which may be separately detached and exercised by the holder
or holders in accordance with its terms.

 

2.              HEADINGS, ETC.  The headings and captions of the numbered
paragraphs of this Note are for convenience of reference only and are not to be
construed as defining or limiting, in any way, the scope or intent of the
provisions hereof.  Whenever used, the singular number shall include the plural,
the plural the singular, and the words “ Purchaser ” and “ Borrower ” shall
include, respectively, their respective successors and assigns; provided,
however , that Borrower shall in no event or under any circumstance have the
right to assign or transfer its obligations under this Note.

 

 
1

--------------------------------------------------------------------------------

 

 

3.              SECURITY.  The obligations of Borrower hereunder are secured by
a security interest and pledge of all of the assets of Borrower presently owned
or hereinafter acquired, all as more fully described in the Security Agreement.

  

4.              MATURITY.  This Note shall mature on February 5, 2021. On the
Maturity Date, all outstanding principal and any accrued and unpaid interest due
and owing under the Note shall be immediately paid by Borrower.

 

5.        INTEREST; INTEREST RATE; PAYMENT; ADDITIONAL INTEREST.

 

(a)           This Note shall bear interest (other than interest accruing as a
result of a failure by Borrower to pay any amount within three (3) business days
after when due as set forth in subparagraph (b) below) at an annual interest
rate initially equal to Seven percent (7%) per annum on the then outstanding
principal balance (the “ Interest Rate ”).  Interest (other than interest
accruing as a result of a failure by Borrower to pay any amount when due as set
forth in subparagraph (b) below) shall accrue until all amounts owed under the
Note shall be fully repaid, and shall be due and payable quarterly each April
15, July 15, October 15 and January 15.  Any accrued and unpaid interest shall
be due at the Maturity Date.  Interest shall be calculated on the basis of the
actual number of days elapsed over an assumed year consisting of three hundred
sixty (360) days subdivided into twelve (12) months consisting of thirty (30)
days.

 

(b)           If all or a portion of the principal amount of the Note or any
interest payable thereon shall not be repaid within three (3) business days
after the date when due whether on the applicable repayment date, by
acceleration or otherwise, such overdue amounts shall bear interest at a rate
per annum that is five percent (5%) above the Interest Rate then in effect, from
the date of such non-payment until such amount is paid in full (before as well
as after judgment) and shall be due immediately.

 

(d)           All payments to be made by Borrower hereunder shall be made,
without setoff or counterclaim, in lawful money of the United States by check or
wire transfer in immediately available funds.

 

      6.              VOLUNTARY AND MANDATORY PREPAYMENT; PAYMENT RIGHTS UPON
MERGER, CONSOLIDATION, ETC.;

 

(a)            Borrower shall have the right to prepay the principal amount of
this Note, without penalty or premium, at any time upon two (2) days’ prior
written notice to Purchaser.

 

(b)           If, at any time, prior to the Maturity Date, Borrower proposes to
consolidate or effect any other corporate reorganization with, or merge into,
another corporation or entity that previously did not hold, directly or
indirectly, more than twenty percent (20%) of Borrower’s Common Stock, whereby
such corporation or entity immediately subsequent to such consolidation, merger
or reorganization will own capital stock of Borrower or entity surviving such
merger, consolidation or reorganization representing more than fifty (50%)
percent of the combined voting power of the outstanding securities of Borrower
or such entity immediately after such consolidation, merger or reorganization,
or has the right to elect nominees representing a majority of Borrower’s Board
of Directors (a “ Change of Control Event ”), then Borrower shall provide
Purchaser with at least ten (10) days’ prior written notice of any such proposed
action.  Upon consummation of the Change of Control Event, Purchaser will, at
its option, have the right to demand immediate payment of all amounts due and
owing under this Note (including all accrued and unpaid interest) in
cash.  Purchaser will give Borrower written notice of such demand promptly (but
in no event later than five (5) days) following consummation of the Change of
Control Event.  All amounts due and owing hereunder shall be paid by Borrower to
Purchaser within five (5) days after the date of such written notice via federal
funds wire transfer(s) of immediately available funds.

 

 
2

--------------------------------------------------------------------------------

 

 

7.              ASSURANCES WITH RESPECT TO PURCHASER RIGHTS.  Borrower shall
not, by amendment of its Articles of Incorporation or through any
reorganization, transfer of assets, consolidation, merger, dissolution, issue or
sale of securities or any other voluntary action, intentionally avoid or seek to
avoid the observance or performance of any of the terms to be observed or
performed hereunder by Borrower and shall at all times in good faith assist in
the carrying out of all the provisions of this Note and in taking of all such
actions as may be reasonably necessary or appropriate in order to protect the
rights of Purchaser against impairment.

 

8.              EVENTS OF DEFAULT.  If any of the following events (each, an
“Event of Default”) shall occur and be continuing:

 

(a)           Borrower shall fail to pay any amount payable under this Note or
any other Transaction Document within three (3) business days after such payment
becomes due in accordance with the terms hereof;

 

(b)           Borrower or any Subsidiary shall fail to pay when due, and it
shall continue unremedied for a period of ten (10) calendar days, whether upon
acceleration, prepayment obligation or otherwise, any material indebtedness of
Borrower or any Subsidiary (other than indebtedness owed to Purchaser under this
Note and the other Transaction Documents and disputed indebtedness);

 

(c)           dissolution, termination of existence, suspension (unless fully
covered by business interruption insurance) or discontinuance of business (other
than as a result of a consolidation of one or more of Borrower’s Subsidiaries
with Borrower or another Subsidiary) or ceasing to operate as going concern of
Borrower;

 

(d)           any material representation or warranty made by Borrower herein,
in the Purchase Agreement or in any other agreement, certificate or instrument
contemplated by this Note or the Purchase Agreement shall have been incorrect in
any material respect on or as of the date made or deemed made;

 

 
3

--------------------------------------------------------------------------------

 

 

(e)           any material portion of the Collateral is subjected to a levy of
execution, attachment or other judicial process or any portion of the Collateral
is the subject of a claim (other than by the Purchaser) of a Lien or other right
or interest in or to the Collateral and such levy or claim shall not be cured,
disputed or stayed within a period of forty-five (45) days after the occurrence
thereof;

 

(f)           Borrower shall default, in any material respect, in the observance
or performance of any obligation or agreement contained in this Note, the
Purchase Agreement, the other Transaction Documents, or any other agreement or
instrument contemplated by the Transaction Documents, and such default shall
continue unremedied for a period of fifteen (15) days after written notice to
Borrower of such default; or

 

(g)           (i) Borrower shall commence any case, proceeding or other action
(A) under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization, conservatorship or relief of
debtors, seeking to have an order for relief entered with respect to it, or
seeking to adjudicate it a bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, winding-up, liquidation, dissolution, composition or
other relief with respect to it or its debts, or (B) seeking appointment of a
receiver, trustee, custodian, conservator or other similar official for it or
for all or any substantial part of its assets, or Borrower shall make a general
assignment for the benefit of its creditors; or (ii) there shall be commenced
against Borrower any case, proceeding or other action of a nature referred to in
clause (i) above that (A) results in the entry of an order for relief of any
such adjudication of appointment or (B) remains undismissed, undischarged or
unbonded for a period of forty-five (45) days; or (iii) there shall be commenced
against Borrower any case, proceeding other action seeking issuance of a warrant
of attachment, execution, distrait or similar process against all or any
substantial part of its assets that results in the entry of an order for any
such relief which shall not have been vacated, discharged, or stayed or bonded
pending appeal within forty-five (45) days after the entry thereof; or (iv)
Borrower shall take any action in furtherance of, or indicating its consent to,
approval of, or acquiescence in any of the acts set forth in clauses (i), (ii)
or (iii) above; or (v) Borrower shall generally not, or shall be unable to, or
shall admit in writing its inability to, pay its debts as they become due; or

 

then, and in any such event, (1) if such event is an Event of Default specified
in subsection (g) above of this Section 8 with respect to Borrower,
automatically this Note (with all accrued and unpaid interest thereon) and all
other amounts owing under this Note shall immediately become due and payable,
and (2) if such event is any other Event of Default, Purchaser may, by written
notice to Borrower, declare the Note (with all accrued and unpaid interest
thereon) and all other amounts owing under this Note to be due and payable
forthwith, whereupon the same shall immediately become due and payable.  Except
as expressly provided in this Section 8, presentation, demand, protest and all
other notices of any kind are hereby expressly waived by Borrower.

 

9.           ENFORCEABILITY.   Borrower acknowledges that this Note and
Borrower’s obligations under this Note are and shall at all times continue to be
absolute and unconditional in all respects, and shall at all times be valid and
enforceable irrespective of any other agreements or circumstances of any nature
whatsoever which might otherwise constitute a defense to this Note and the
obligations of Borrower under this Note or the obligations of any other Person
relating to this Note.  The Transaction Documents set forth the entire agreement
and understanding of Purchaser and Borrower, and Borrower absolutely,
unconditionally and irrevocably waives any and all right to assert any set-off,
counterclaim or crossclaim of any nature whatsoever with respect to this Note or
the obligations of Borrower hereunder, or the obligations of any other Person
relating hereto or thereto or to the obligations of Borrower hereunder or
otherwise in any action or proceeding brought by Purchaser to collect on the
Note, or any portion thereof ( provided , however , that the foregoing shall not
be deemed a waiver of Borrower’s right to assert any compulsory counterclaim
maintained in a court of the United States, or of the State of Florida if such
counterclaim is compelled under local law or rule of procedure, nor shall the
foregoing be deemed a waiver of Borrower’s right to assert any claim which would
constitute a defense, setoff, counterclaim or crossclaim of any nature
whatsoever against Purchaser in any separate action or proceeding).   Borrower
acknowledges that no oral or other agreements, conditions, promises,
understandings, representations or warranties exist with respect to the
Transaction Documents or with respect to the obligations of Borrower thereunder,
except those specifically set forth in the Transaction Documents.  Borrower
agrees to pay all costs and expenses of Purchaser related to Purchaser’s
enforcement of the obligations of Borrower hereunder and the collection of all
sums payable hereunder, including but not limited to reasonable attorneys’ fees
and expenses, irrespective of whether litigation is commenced.  Any such amounts
shall be payable on demand, with interest at the rate provided above for overdue
principal and interest.

 

 
4

--------------------------------------------------------------------------------

 

 

  10.           CONVERSION OF DEBT.

 

      11.           WAIVER.  Borrower waives presentment, demand for payment,
notice of dishonor and any or all notices or demands in connection with the
delivery, acceptance, performance, default or enforcement of any Transaction
Document now or hereafter required by applicable law, and agrees that no failure
or delay on the part of Purchaser in the exercise of any power, right or remedy
under this Note shall impair such power, right or remedy or shall operate as a
waiver thereof, nor shall any single or partial exercise of any such power,
right or remedy preclude other or further exercise of such or any other power,
right or remedy.  No notice to or demand on Borrower shall be deemed to be a
waiver of the obligation of Borrower or of the right of Purchaser, to take
further action without further notice or demand as provided in any of the
Transaction Documents.

 

12.           AMENDMENTS.  This Note may not be modified, amended, changed or
terminated except by an agreement in writing signed by Borrower and the
Purchaser.  Any amendment or waiver effected in accordance with this Section 12
shall be binding upon Borrower, Purchaser and each transferee of this Note.

 

13.           USURIOUS INTEREST RATE.  Notwithstanding anything to the contrary
contained in this Note, the interest paid or agreed to be paid hereunder shall
not exceed the maximum rate of non-usurious interest permitted by applicable law
(the “Maximum Rate”).  If Purchaser shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Note or, if it exceeds such unpaid principal, shall be refunded to
Borrower.  In determining whether the interest contracted for, charged, or
received by Purchaser exceeds the Maximum Rate, Borrower may, to the extent
permitted by applicable law, (a) characterize any payment that is not principal
as an expense, fee or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of this Note.

 

 
5

--------------------------------------------------------------------------------

 

 

14.           NOTICES.  Any notice required or permitted by this Note shall be
in writing and shall be deemed sufficient upon delivery, when delivered
personally or by a nationally-recognized delivery service (such as Federal
Express or UPS), or seventy-two (72) hours after being deposited in the U.S.
mail, as certified or registered mail, with postage prepaid, and in all cases
addressed to the party to be notified at such party’s address as set forth on
the signature pages to the Purchase Agreement.

 

15.           GOVERNING LAW; JURISDICTION; WAIVER OF JURY TRIAL.  This Note and
all acts and transactions pursuant hereto shall be governed by and construed in
accordance with the laws of the State of Florida, without regard to principles
of conflicts of laws to the extent that the general application of the laws of
another jurisdiction would be required thereby.  The Borrower hereby irrevocably
consents to the exclusive jurisdiction of any federal or state court located in
the State of Florida and consents that all service of process be sent by
nationally recognized overnight courier service directed to Borrower at
Borrower’s address set forth herein and service so made will be deemed to be
completed on the business day after deposit with such courier.   Borrower
acknowledges and agrees that the venue provided above is the most convenient
forum for both Purchaser and Borrower.   Borrower waives any objection to venue
and any objection based on a more convenient forum in any action instituted
under this Note.   BORROWER AND PURCHASER (BY ACCEPTANCE OF THIS NOTE) MUTUALLY
HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY AND ALL RIGHTS THAT
THEY MAY NOW OR HEREAFTER HAVE UNDER THE LAWS OF THE UNITED STATES OF AMERICA OR
ANY STATE THEREOF TO A TRIAL BY JURY IN RESPECT OF ANY CLAIM BASED HEREON,
ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS NOTE OR ANY COURSE OF CONDUCT,
COURSE OF DEALINGS, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF ANY
PARTY, INCLUDING, WITHOUT LIMITATION, ANY COURSE OF CONDUCT, COURSE OF DEALINGS,
STATEMENTS OR ACTIONS OF PURCHASER RELATING TO ENFORCEMENT OF THIS NOTE.  EXCEPT
AS PROHIBITED BY APPLICABLE LAW, BORROWER HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY LITIGATION
RELATING TO ENFORCEMENT OF THIS NOTE ANY SPECIAL, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL
DAMAGES.  THIS WAIVER CONSTITUTES A MATERIAL INDUCEMENT FOR PURCHASER TO MAKE
FUNDS AVAILABLE TO BORROWER AND TO ACCEPT THIS NOTE.

 

 
6

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Borrower has duly executed this Secured Promissory Note as
of the date first written above.

 

 

BORROWER:

 

 

 

 

 

BULOVA TECHNOLOGIES GROUP, INC.

 

 

 

 

 

 

By:

 

 

 

Name:

Stephen L. Gurba

 

 

Title:

Chief Executive Officer

 

 

 

 

 

Address:

12645 49th Street North

Clearwater, FL 33762

 

 

 

 

 
7

--------------------------------------------------------------------------------

 

 

 

 

EXHIBIT A

 

DETACHABLE WARRANT

 

Enclosed

 

 

4815-9496-5010, v. 1

 

 

 

 

 

 

 

 

8

 

 

 

 

 

 